Citation Nr: 0909551	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to residuals of a back injury.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the VA 
RO in Columbia, South Carolina.  During the course of his 
appeal, the Veteran was afforded a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in June 
2007.  A transcript of that hearing has been associated with 
the claims file.  This matter was most recently before the 
Board in September 2007, when the case was remanded to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for the purpose of undertaking additional evidentiary 
development, to include obtaining Social Security 
Administration (SSA) records, VA and private treatment 
records, and a VA examination.  Upon completion of the 
requested development, a supplemental statement of the case 
(SSOC) was issued in December 2008, which continued and 
confirmed the previous denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  There is no competent evidence that relates the Veteran's 
current back disability to his military service (to include 
medical evidence of any arthritis within one year of 
separation from service), and the most persuasive medical 
opinion on the question of nexus weighs against the claim.  

3.  A bilateral hip disorder is not proximately due to, a 
result of, or aggravated by any service-connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
back injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

2.  A bilateral hip disorder is not proximately due to, a 
result of, or aggravated by any service-connected disability.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters dated in June 2002, March 2006, and 
October 2007, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  A December 2003 statement of the case 
(SOC) and March 2007 SSOC included the statutory requirements 
for establishing secondary service connection under 38 C.F.R. 
§ 3.310.  Additionally, the March 2006 and October 2007 
notice letters informed the Veteran as to disability ratings 
and effective dates.  As noted above, the claims were last 
adjudicated via an SSOC in December 2008.  

Furthermore, the Veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claims, as shown in the testimony 
provided in June 2007.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claims 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claims, that is, the 
opportunity to submit evidence or argument on the claims, the 
purpose of the VCAA notice was not frustrated and any defect 
in the VCAA notice is cured by actual knowledge of the 
Veteran.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, SSA records, private and 
VA treatment records, and a VA examination.  Also of record 
and considered in connection with the appeal is the Veteran's 
and his spouse's hearing testimony, along with various 
written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


II.  Legal Criteria for Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  Where a veteran 
served 90 days or more during a period of war and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of post service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Further, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of 
this case the regulatory change does not impact the outcome 
of the appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




III.  Analysis 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


A.  Service connection for residuals of a back injury

The Veteran contends that he currently suffers from a back 
disorder as the result of an injury sustained in service.  
Specifically, he asserts that he hurt his back after jumping 
from a helicopter into a rice paddy while carrying a full 
pack on his back, while serving in Vietnam.  This claim is 
supported by oral testimony provided by the Veteran, his 
spouse, and his representative in his June 2007 hearing, 
which corroborate his reported symptomatology.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a back disorder.  Treatment 
for low back strain and paravertebral muscle spasm over a 
three day period was noted in December 1966 service treatment 
records.  However, by the time of the Veteran's discharge 
examination in October 1967, no additional complaints of or 
treatment for the back were indicated.  Furthermore, 
diagnosis of or treatment for a back disorder was not 
indicated in the record until approximately 4 years after the 
Veteran was discharged from service.  The Board notes that 
the only evidence that the Veteran received treatment for his 
back in 1971 was the statement of a retired private physician 
who was no longer in possession of the Veteran's treatment 
records.  The next occurrence of treatment for the Veteran's 
back disorder was not indicated in the record until September 
1998, approximately 31 years after the Veteran was discharged 
from service.  This is strong evidence against a finding of 
any continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

VA and private treatment records, dated from September 1998 
to October 2007, including a February 2003 private 
physician's statement reflecting treatment for muscle spasms 
of the back in 1971, indicate findings of low back pain, some 
numbness and limitation of motion, and diagnoses that include 
degenerative disc disease, L3-L4 spondylolisthesis, facetal 
instability, paraspinal spasms, lumbar spondylosis with 
myelopathy, post laminectomy syndrome, lumbar spinal 
stenosis, lumbar spondylosis, mild to moderate osteoarthritis 
of the lumbosacral spine and sciatica, for which he received 
treatment with multiple laminectomies, discectomies, 
posterolateral fusion, posterior segmental instrumentation, 
oral pharmaceuticals, and injections.  The Board further 
notes that the Veteran has been awarded SSA benefits due to 
his back disorder.  However, there is no competent and 
persuasive evidence of a nexus between the Veteran's current 
back disorder and service.  In fact, a November 2008 VA 
examiner, an orthopedic physician, upon thorough review of 
the entire record, opined that it is not as least as likely 
as not  that the Veteran's back disability was incurred or 
aggravated by military service.  The examiner indicated that 
the claim file was reviewed, and provided a summary of the 
service treatment records as well as the post-service 
treatment records.  The examiner indicated that his 
conclusion was based on the fact that, although the Veteran 
was treated for an episode of discomfort in the back in 
service, there was no evidence of the Veteran's purported 
injury from his jump from a helicopter, and no further 
diagnosis of or treatment for a back disorder was noted in 
service.  It was further concluded that arthritis was not 
caused by the veteran's active duty service.

The Board finds the November 2008 VA opinion persuasive on 
the question of medical relationship between the current back 
disability and service, inasmuch as the opinion clearly was 
based upon both examination of the veteran and consideration 
of his documented medical history and assertions, and because 
the rationale underlying the opinion is reasonable and 
consistent with the evidence of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board acknowledges an April 2007 letter from a VA 
physician that contained the opinion that the Veteran's back 
disorder was not as likely as not related to his reported in-
service back injury.  It was noted that according to the 
Veteran, he injured his back during service jumping out off a 
helicopter while carrying an M-60 machine gun with 200 pounds 
of ammunition.  However, the Board notes that there is no 
evidence to suggest that the practitioner had the benefit of 
reviewing the Veteran's entire claims file or medical history 
prior to rendering his opinion.  Furthermore, this opinion is 
based solely upon a reported injury in service that has not 
been verified by evidence other than the Veteran's own 
statements.  As such, the Board finds that such an opinion is 
not persuasive, as it appears to have been based solely on 
the veteran's own reported history, and not on consideration 
of the actual, contemporaneous medical evidence which does 
not show the occurrence of the reported back injury during 
service.  The Board points out that, as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  Moreover, the Federal 
Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  Finally, VA is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).   

While acknowledging the Veteran's belief that his current 
residuals of a back injury is related to his service, it is 
well established that as a layperson, the Veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the fact that the veteran's own reported 
history is reflected in his medical records, without more, 
does not constitute a medical opinion to support the claim.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcription 
of a lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional.)

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for residuals of a back 
injury, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


B.  Service connection for a bilateral hip disorder claimed 
as secondary to residuals of a back injury

The Veteran contends that his current bilateral hip disorder 
is the result of his residuals of a back injury.  
Specifically, he alleges that he has referred pain from his 
low back condition that causes him difficulty with walking.  
As noted above, this claim is supported by oral testimony 
provided by the Veteran, his spouse, and his representative 
in his June 2007 hearing, which corroborate his reported 
symptomatology.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a bilateral hip disorder 
claimed as secondary to residuals of a back injury.  As noted 
above, the Veteran is not service-connected for the residuals 
of a back injury.  Further, although VA and private treatment 
records, dated in February 2000      show findings of 
treatment for bilateral hip pain, mild osteoarthritis of the 
hips,  and groin pain that was likely related to the sciatic 
nerve, there is no competent and persuasive evidence of a 
nexus between the Veteran's current bilateral hip disorder 
and his back disorder.  In fact, the November 2008 VA 
examiner diagnosed the Veteran with very mild bilateral hip 
osteoarthritis, and opined that it is not as least as less 
likely as not the hip disorder is caused or aggravated by the 
back disorder.  Hence, the Board finds that the Veteran's 
bilateral hip disorder was not the result of any service-
connected disability, nor was it aggravated by any service-
connected disability.  

Additionally, it is not contended or it is not shown by 
medical evidence that the bilateral hip disorder warrants 
service connection on a direct basis; nor is it contended or 
shown by medical evidence that the bilateral hip disorder is 
related to any other service-connected disabilities.  

While acknowledging the Veteran's belief that his current 
bilateral hip disorder is related to his service or to any 
service-connected disability, it is well established that as 
a layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to back injury residuals, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  

ORDER

Service connection for residuals of a back injury is denied.  

Service connection for bilateral hip disorder, claimed as 
secondary to residuals of a back injury, is denied.  


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


